Citation Nr: 9931663	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  94-41 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic prostatitis 
(claimed as a prostate condition) and peripheral neuropathy 
secondary to exposure to herbicides including Agent Orange.

2.  Entitlement to an initial disability rating higher than 
50 percent for service-connected PTSD for the period from 
January 22, 1992, to September 25, 1997.

3.  Entitlement to a rating higher than 70 percent for 
service-connected PTSD for the period from September 26, 
1997, to April 15, 1999.

4.  Entitlement to a total rating based on individual 
unemployability for compensation purposes for the period from 
July 8, 1996, to April 15, 1999.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied, among other things, 
service connection for residuals of Agent Orange exposure; 
from a June 1994 rating decision which granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial rating of 50 percent for that disability; 
and from a May 1999 rating decision which denied a total 
rating based on individual unemployability for the period 
from July 8, 1996, to April 15, 1999.

The veteran appealed the September 1992 denial of the claim 
for service connection for residuals of Agent Orange exposure 
to the Board.  During the course of a lengthy appeal to the 
Board, the veteran identified the disabilities which he 
believed were the result of Agent Orange exposure, namely, a 
prostate condition and peripheral neuropathy.  In October 
1996, the RO informed the veteran that it was deferring 
consideration of these claims because VA was in the process 
of proposing new regulations regarding claims for service 
connection for prostate cancer and peripheral neuropathy.  
Those regulations were published in November 1996.  However, 
the RO did not adjudicate the veteran's claims before 
forwarding the claims file to the Board in 1997.  
Accordingly, the Board remanded these claims to the RO in 
September 1997 for consideration under the new regulations.  
In a May 1999 rating decision, the RO denied the claims for 
service connection for chronic prostatitis (claimed as a 
prostate condition) and peripheral neuropathy secondary to 
exposure to herbicides including Agent Orange, and they have 
now been returned to the Board on appeal.

In the June 1994 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial rating of 50 percent for that disability.  
The veteran appealed the assignment of that initial rating to 
the Board.  In September 1997, the Board remanded the claim 
to the RO for consideration of the claim under new criteria 
promulgated in November 1996 for evaluating mental disorders.  
On remand, the RO granted a 70 percent rating for 
service-connected PTSD from September 26, 1997, and granted a 
100 percent rating from April 16, 1999.

In the Introduction to its September 1997 decision, the Board 
noted that the veteran had submitted a notice of disagreement 
with several issues for which a statement of the case had not 
been issued.  In a July 1999 statement, which the veteran has 
called a "Notice of Disagreement", the veteran states that, 
although he filed an notice of disagreement as to these 
issues, no statement of the case had been issued.  See July 
1999 Notice of Disagreement at 2.  However, on remand, the RO 
did issue a statement of the case in May 1999 on those 
issues.  The veteran did not perfect an appeal to the Board 
by filing a VA Form 9 substantive appeal, and therefore the 
Board does not have jurisdiction to review those issues on 
appeal.  38 U.S.C.A. § 7105(a), (c), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§ 20.200 (1996); Roy v. Brown, 5 Vet. App. 554, 555 (1993); 
cf. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) 
(Archer, J., concurring) ("The claimant, in order to perfect 
an appeal to the BVA, 'should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case.'") (quoting 38 U.S.C. 
§ 7105(d)); 38 C.F.R. § 20.202 (1996) ("Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination, or determinations, being 
appealed.").  In this regard, the veteran stated on page 2 
of the July 1999 Notice of Disagreement that he "is not 
pursuing those issues at this time."

The veteran also stated on the same page, "The other issues 
remain unadjudicated."  The Board has found no claims that 
remain "unadjudicated."  The "other" issues to which the 
veteran appears to refer, i.e., service connection for a back 
condition; heart disease; skin lumps; and residuals of a head 
injury were "adjudicated" by the RO in a June 1994 rating 
decision.

In the Introduction to its September 1997 decision, the Board 
referred a claim for a total rating based on individual 
unemployability which had been submitted in September 1996 to 
the RO for adjudication.  On remand, the  RO noted correctly 
that a claim for a total rating actually had been received on 
July 8, 1996, two months earlier than the Board had noted 
that it had been received in its September 1997 decision.  
Because the RO's allowance on remand of the 100 percent 
schedular rating for service-connected PTSD as of April 16, 
1999, rendered a claim for a total rating based on individual 
unemployability moot for the period after April 15, 1999, the 
RO appropriately adjudicated a claim for a total rating based 
on individual unemployability for the period from July 8, 
1996, to April 15, 1999, and denied that claim in a May 1999 
rating decision.  The veteran's July 1999 notice of 
disagreement with that rating decision included arguments 
about a total rating based on individual unemployability.  
The case was sent to the Board before a statement of the case 
was issued in response to the notice of disagreement.

The usual procedure in such instances is for the Board to 
remand the case to the RO to issue a statement of the case.  
However, the Board has granted a 100 percent schedular rating 
in this decision from December 19, 1994, and the grant of 
that benefit renders the issue of entitlement to a total 
rating based on individual unemployability for the period 
from July 8, 1996, to April 15, 1999, moot.  See 38 C.F.R. 
§ 4.16(a) (1999) (noting that a total rating based on 
individual unemployability may be assigned "where the 
schedular rating is less than total"); see also Colayong v 
West, No. 97-1178, slip op. at 40 (U.S. Vet. App. Aug. 17, 
1999) (noting that where a total rating based on individual 
unemployability is granted, a claim for a schedular rating 
remains "viable" but indicating that where a total 
schedular rating is granted, the reverse is not true and the 
claim for a total rating based on individual unemployability 
is moot).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Medical evidence has been presented or secured to render 
plausible a claim that the veteran currently has peripheral 
neuropathy.

3.  Medical evidence has been presented or secured to render 
plausible a claim that the veteran currently has chronic 
prostatitis.

4.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has prostate 
cancer.

5.  No medical evidence has been presented or secured to 
render plausible a claim that transient peripheral neuropathy 
appeared within weeks or months of exposure, if any, to an 
herbicide agent, such as Agent Orange, and resolved within 
two years of the date of onset.

6.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
disorder listed in 38 C.F.R. § 3.309(e) and no medical 
evidence has been presented or secured to render plausible a 
claim that any disorder which the veteran has been diagnosed 
as having, including peripheral neuropathy and chronic 
prostatitis or other prostate condition, is due to exposure 
to Agent Orange in service or to any incident of service.

7.  Between January 22, 1992, and June 29, 1992, 
service-connected PTSD was manifested by no more than 
considerable industrial impairment and considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and not by 
psychoneurotic symptoms of such severity and persistence 
resulting in severe impairment in the ability to obtain and 
retain employment; and the service-connected PTSD was 
manifested during this period by a sad mood with an 
appropriate affect and by decreased sleep, decreased 
appetite, decreased energy, positive crying spells but not by 
suicidal or homicidal ideation; obsessive rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation or disorientation to time or place; 
auditory or visual hallucinations or paranoid ideation; ideas 
of reference of special powers or impaired cognitive 
function; or neglect of personal appearance or hygiene.

8.  Between June 30, 1992, and December 18, 1994, 
service-connected PTSD was manifested by occasional 
carelessness in dressing; by some social isolation; by 
suicidal ideation and, on one occasion, homicidal ideation 
both of which resolved with treatment; by a thinking process 
that was, on one occasion, somewhat concrete; and by poor 
impulse control; but service-connected PTSD was not 
manifested during this period by the attitudes of all 
contacts except the most intimate being so adversely affected 
as to result in virtual isolation in the community; or by 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or by demonstrable inability to obtain or 
retain employment; and it was not manifested by total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

9.  As of December 19, 1994, service-connected PTSD alone 
rendered the veteran unable to work and maintain a job.
CONCLUSIONS OF LAW

1.  The claims for service connection for chronic prostatitis 
(claimed as a prostate condition) and peripheral neuropathy 
secondary to exposure to herbicides including Agent Orange 
are not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an initial rating in excess of 50 
percent for service-connected PTSD for the period from 
January 22, 1992, to June 29, 1992, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999). 

3.  The criteria for a "staged" rating of 70 percent for 
service-connected PTSD for the period from June 30, 1992, to 
December 18, 1994, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999); 
Fenderson v. West, 12 Vet. App. 119 (1999).

4.  The criteria for a "staged" rating of 100 percent for 
service-connected PTSD for the period from December 19, 1994, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (1996); Fenderson v. 
West, 12 Vet. App. 119 (1999).

5.  Because the Board is granting a 100 percent schedular 
rating for service-connected PTSD from December 19, 1994, the 
issue of entitlement to a total rating based on individual 
unemployability for compensation purposes for the period from 
July 8, 1996, to April 15, 1999, has been rendered moot.  
38 C.F.R. § 4.16(a) (1999); 38 C.F.R. § 4.16(c) (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection For Chronic Prostatitis And Peripheral 
Neuropathy Secondary To Exposure To Herbicides Including 
Agent Orange.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 
7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  The veteran has the burden to bring evidence to 
render plausible the existence of the disability for which he 
is claiming service connection in order to establish a well 
grounded claim.  Until he does, the VA does not have the duty 
to assist him in developing facts pertinent to his claim, 
including assisting him by affording him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) 
(noting that "implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication."). 

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  The presumption 
is a rebuttable one.  38 C.F.R. § 3.307(d) (1999).  The 
United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Whether a disease is the result of exposure to 
certain herbicide agents is a medical matter, and therefore 
"competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required" to establish a well 
grounded claim for service connection for a disorder as 
secondary to exposure to Agent Orange.  See Grottveit, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to certain periods of time 
for certain diseases, the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1999).  

In this case, medical evidence has been presented or secured 
to render plausible a claim that the veteran currently has 
peripheral neuropathy.  For example, the diagnosis was 
recently rendered on a June 1998 VA medical center (VAMC) 
discharge summary.  Similarly, medical evidence is also of 
record to render plausible a claim that the veteran currently 
has chronic prostatitis.

However, no medical evidence has been presented or secured in 
this case to render plausible a claim that the veteran has 
prostate cancer or that he had transient peripheral 
neuropathy which appeared within weeks or months of exposure, 
if any, to an herbicide agent, such as Agent Orange, and 
which resolved within two years of the date of onset.  
Moreover, no medical evidence has been presented or secured 
to render plausible a claim that the veteran currently has a 
disorder listed in 38 C.F.R. § 3.309(e) and no medical 
evidence has been presented or secured to render plausible a 
claim that any disorder which the veteran has been diagnosed 
as having, including peripheral neuropathy and chronic 
prostatitis or other prostate condition, is due to exposure 
to Agent Orange in service or to any incident of service.  
Accordingly, the Board concludes that the claims for service 
connection for chronic prostatitis (claimed as a prostate 
condition) and peripheral neuropathy secondary to exposure to 
herbicides including Agent Orange are not well grounded, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claims for service 
connection for chronic prostatitis (claimed as a prostate 
condition) and peripheral neuropathy secondary to exposure to 
herbicides including Agent Orange well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

An Initial Disability Rating Higher Than 50 Percent For
Service-Connected PTSD For The Period
From January 22, 1992, To September 25, 1997,
And A "Staged" Rating Higher Than 70 Percent For
Service-Connected PTSD For The Period
From September 26, 1997, To April 15, 1999.

Preliminary Matters.

In January 1992, the RO received a claim for service 
connection for PTSD which it denied in a September 1992 
rating decision.  The veteran appealed that denial to the 
Board along with several other claims which had been denied 
in the September 1992 rating decision and which were the 
subject of a decision of the Board in September 1997.  
However, the claim for service connection for PTSD was 
resolved at the RO before the case reached the Board in 
September 1997 when the RO, in a June 1994 rating decision, 
granted service connection for PTSD and thereby granted the 
benefit sought on appeal.  In granting service connection, 
the RO also assigned an initial rating of 50 percent for the 
disability and assigned an effective date for the allowance 
of service connection.  The veteran appealed both of these 
matters to the Board, and the Board issued a decision on the 
effective date matter in September 1997 and remanded the 
matter of the rating for consideration by the RO in the first 
instance under new rating criteria for evaluating mental 
disorders which had become effective in November 1996.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do otherwise).

However, since the Board's September 1997 remand order, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an opinion in Fenderson v. West in which it emphasized 
a distinction between an appeal of an assignment of an 
initial or original rating for a service-connected disability 
and a claim for an increased rating for a service-connected 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the Court noted, in pertinent part, that there is 
a "distinction between an original rating and a claim for an 
increased rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126 (emphasis 
in original).  In Fenderson, the Court held that the rule 
articulated in Francisco v. Brown did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Court held in Francisco that, 
although VA regulations require review of the entire recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current medical findings and that, 
where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Instead, in Fenderson, the Court held that, where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.  Concerning this difference, the Court stated 
that the distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
an original rating on appeal was erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132 (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because, although the issue 
was referred to as one for an "increased" rather than 
"original" evaluation in the July 1995 SOC and subsequent 
supplemental statements of the case issued before the case 
was sent to the Board in September 1997, the RO, on remand, 
identified the issue on appeal in the May 1999 rating 
decision, a copy of which was provided to the veteran, not as 
a claim for an "increased" disability rating for the 
service-connected PTSD but rather as "Evaluation" of 
service-connected PTSD.  More importantly, the RO's July 1995 
SOC and May 1999 rating decision provided the appellant with 
notice of applicable regulations -- both the old criteria for 
evaluating mental disorders and the revised criteria made 
effective in November 1996 -- and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation as well as for higher ratings subsequently 
assigned for the service-connected PTSD.  Concerning the 
subsequently assigned ratings, the Board notes that the RO on 
remand did assign "staged" ratings based on facts found as 
contemplated by Fenderson.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issues on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation as well as with the 
"staged" evaluations assigned to his service-connected 
condition and concludes that remand is not necessary to issue 
another SOC.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).
With regard to the "staged" ratings assigned by the RO, the 
Board notes that it has been reviewing such cases on appeal 
long before Fenderson was issued although VA called the 
claims ones for "increased ratings" and then set out the 
specific periods of time for each separate rating as those 
periods were defined by the RO which assigned the ratings.  
Such cases occur during appeal periods both with increased 
rating claims as well as with what is now called "original" 
ratings, and the cases sometimes involve a Board remand, as 
in this case, and sometimes not, as in the case where the RO 
grants an increased rating before the case gets to the Board 
but assigns an effective date for that rating that is later 
(based of facts found of an increase that occurred during the 
appeal period) than the effective date assigned for the 
previous, lower rating.

For example, in this case, the veteran appealed the initial 
rating of 50 percent assigned by the RO when it granted 
service connection for PTSD in June 1994.  The Board remanded 
the claim in September 1997 and, on remand, the RO confirmed 
the 50 percent rating from January 1992 to September 1997; 
assigned a 70 percent rating from September 1997 to April 
1999; and assigned a 100 percent rating from April 1999.  
Because it is generally presumed, in a claim for an increased 
rating, that the veteran is seeking the maximum benefit 
allowed by law, which in this case is 100 percent, it was the 
Board's usual practice prior to Fenderson to recharacterize 
the issues in a case such as this once returned to the Board 
from the RO following remand as claims for a rating higher 
than 50 percent for the first period of time and for a rating 
higher than 70 percent for the second period of time.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for 
an increased disability rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).

No further notice of disagreement was required following the 
RO's rating decision on remand because what was, prior to 
Fenderson, called the "increased" rating claim remained on 
appeal to the Board.  A question arises in the wake of 
Fenderson whether the notice of disagreement with the initial 
rating of 50 percent is sufficient to bestow jurisdiction on 
the Board of the subsequently assigned "staged" ratings 
such as, in this case, the 70 percent rating assigned from 
September 1997 to April 1999.  In this case, a timely notice 
of disagreement with the RO's May 1999 rating decision which 
assigned the "staged" ratings was submitted by the 
veteran's attorney in July 1999.  Disagreement was expressed 
with the effective dates assigned but the Board concludes 
that such disagreement is no different from expressing 
disagreement with the 50 percent and 70 percent ratings 
assigned for the earlier periods in that, essentially, the 
veteran is presumed to be seeking a 100 percent rating as his 
initial rating, not 50 percent or 70 percent, and that is how 
the Board will view these issues on appeal.  For these 
reasons, the Board concludes that it has jurisdiction to 
review on appeal the 70 percent "staged" rating assigned by 
the RO on remand as well as the 50 percent initial rating 
which was the subject of the veteran's appeal to the Board in 
1994-95.  Accordingly, because the Board concludes that it 
has jurisdiction of both segments of the rating claim, and it 
also concludes that a remand for a SOC to be issued which 
provides the veteran with notice of regulations governing the 
assignment of effective dates is unnecessary because an 
appeal of the effective date assigned for the 100 percent 
rating is an appeal of the same matter already on appeal, 
i.e., arguing for an earlier date for a 100 percent rating is 
the same as arguing for a rating higher than 50 percent or 70 
percent for the time periods during which those ratings were 
assigned.  In addition, the veteran's representative has 
shown an awareness of the effective date regulations in the 
arguments presented in his notice of disagreement and 
therefore issuing a SOC to provide notice of these 
regulations would be superfluous with no benefit flowing to 
the veteran but causing him needless delay in obtaining a 
decision on his rating claim.  See Soyini, 1 Vet. App. at 
546; Sabonis, 6 Vet. App. at 430.

As noted above, the Court held in Fenderson that, where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.  Concerning this difference from claims for 
increased ratings, the Court stated that the distinction 
"may be important . . . in terms of determining the evidence 
that can be used to decide whether an original rating on 
appeal was erroneous . . . ."  Id.  The Board interprets 
this to mean that, concerning review on appeal of the initial 
rating of 50 percent which the RO assigned in a June 1994 
rating decision, the Board should consider all relevant 
evidence which the RO had or should have had before it at the 
time that it assigned the rating.  In other words, a relevant 
medical report which was received by the RO after the June 
1994 rating decision but was dated before that rating 
decision had been rendered should be considered in 
determining whether the 50 percent initial rating was 
erroneously assigned.  Although it is possible that some 
items of evidence dated after the June 1994 rating decision -
- to the extent that the evidence provides information about 
the veteran's disability level at the time of the June 1994 
rating decision -- may also be relevant, evidence dated after 
the June 1994 rating decision will not be relevant, for the 
most part, to whether the initial 50 percent rating was 
erroneously assigned.

For example, a medical report dated in 1995 or 1996 which 
shows a disability level of 70 percent or 100 percent in 1995 
or 1996 may be relevant to whether an increase in disability 
had occurred since the assignment of the initial rating and 
therefore may be relevant to the assignment of a higher 
"staged" rating based on facts found in 1995 or 1996, but 
it will have little bearing on the degree of disability shown 
in June 1994 when the initial rating was assigned.  Moreover, 
the Board also concludes that evidence that is more 
contemporaneous to the June 1994 rating decision will be 
inherently more probative in assessing the degree of 
"current" disability shown at the time the initial rating 
was assigned than will evidence dated years earlier because 
the rating assigned by the RO in June 1994 when it granted 
service connection for PTSD was to reflect the degree of 
disability present at that time and not the degree of 
disability that may have been present a year earlier or ten 
years earlier because VA compensation benefits are provided 
for current disability not disability that existed in the 
past but no longer exists, or no longer exists at the same 
level, in the present.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).

Another question which arises in reviewing on appeal in 1999 
the issue of whether an initial rating assigned for a 
service-connected disability in June 1994 was correct is 
whether the Board should review the relevant evidence only in 
the context of the rating criteria for evaluating mental 
disorders that were effective in June 1994 or whether, under 
the rule expressed in Karnas v. Derwinski, the Board should 
also review the relevant evidence in the context of new 
rating criteria for evaluating mental disorders which were 
not made effective until November 1996.  Karnas, 1 Vet. App. 
at 312-13 (holding that, where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise).  The Board concludes that it should also 
review evidence in light of the new criteria because, unlike 
a claim alleging clear and unmistakable error in a final 
rating decision -- where the rating decision is reviewed only 
in the context of the law and regulations extant at the time 
the decision was rendered, -- the June 1994 rating decision 
was timely appealed to the Board and therefore is not final.  
In accordance with the rule in Karnas then, the changes in 
the rating criteria in November 1996 were changes in the 
regulation "before the administrative . . . appeal process 
ha[d] been concluded."  The conclusion of that process will 
be rendered in this Board decision today unless, of course, 
the finality of this decision is itself suspended by an 
appeal to the Court.

Concerning this matter, the Board emphasizes that, although 
the Board remanded this case in September 1997 for the RO to 
consider the new rating criteria under the rule in Karnas, 
the RO did not, of course, in any sense "err" in June 1994 
by not having applied criteria then which were not yet in 
existence.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998) 
(holding that, in any Board decision rendered on any date 
prior to November 7, 1996, the Board was precluded by law 
from applying revised criteria for evaluating mental 
disorders, which criteria only became effective on that date, 
and, although the Court -- in reviewing the Board's decision 
on appeal after the new criteria had become effective -- 
remanded the appealed claim to the Board under the rule in 
Karnas for consideration of the new criteria, the Board's not 
having considered the new criteria in its pre-November 7, 
1996, decision could not form the basis of an argument for 
the purpose of securing attorney fees under the Equal Access 
to Justice Act (EAJA) that the Board's decision was not 
"substantially justified" at the time that it was 
rendered).  It is the lengthy nature of the appeal in this 
case and its concurrently lengthy suspension of the finality 
of the June 1994 rating decision that now renders the new 
rating criteria applicable for consideration in the appeal of 
the decision made in June 1994.  See VDA de Landicho v. 
Brown, 7 Vet. App. 42, 52 (1994) (noting that the Board 
decision that was the subject of the appeal had been rendered 
nonfinal by the timely filing of a notice of appeal to the 
Court), citing Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991) 
("appeal of a decision does suspend the finality of any 
judgment with respect to the parties to that case until the 
appeal is resolved"); cf. Kenner v. Commissioner, 387 F.2d 
689, 690 (7th Cir. 1968) ("[f]inality accrues promptly after 
the exhaustion of the possibilities of direct review"); 
Breslow v. Derwinski, 1 Vet. App. 359, 363 (1991) (Steinberg, 
J., concurring) (noting that while a motion to reconsider 
"is pending at the BVA the initial BVA decision remains in 
effect, even though its finality is abated, until it is 
superseded by another 'final' BVA decision").  Accordingly, 
the Board will consider the relevant evidence in this case in 
the context of both the old and the new rating criteria to 
see if a higher initial rating or a higher subsequently 
assigned "staged" rating is warranted under either 
criteria.

Assignment Of Ratings.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the medical findings as shown by medical 
evidence contemporaneous with the claim.  Where an initial or 
original disability rating is at issue, the level of the 
veteran's disability at the time that the initial rating was 
assigned is the primary concern.  Cf. Degmetich, 104 F. 3d at 
1332.

In June 1994, when the RO assigned the initial rating of 50 
percent for service-connected PTSD, the rating criteria then 
in effect for evaluating the degree of impairment resulting 
from service-connected PTSD provided a 50 percent rating for 
a "considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
when reliability, flexibility, and efficiency levels were so 
reduced as to result in "considerable" industrial 
impairment.  A 70 percent rating was provided when the 
ability to maintain effective or favorable relationships was 
"severely" impaired and when the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

The criteria for evaluating the degree of disability 
resulting from service-connected PTSD that have been in 
effect since November 7, 1996, provide a 50 percent rating 
for "[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  The 
next higher or 70 percent rating may be assigned for 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships."  The highest or 100 
percent evaluation may be assigned for "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."

The medical evidence of record when the RO assigned the 
initial rating of 50 percent for PTSD in June 1994 showed 
that the veteran had been reporting to VA outpatient clinics 
and other VA facilities for various complaints, including 
urinary tract infections and prostate problems, beginning in 
the late 1970s.  In March 1978, he was referred by a general 
medicine clinic to the mental hygiene clinic for complaints 
of nervousness and of the onset of lethargy, change in sleep 
patterns, and increased isolation since June 1975 after a 
divorce and the death of his father.  The diagnosis was 
depressive neurosis and adjustment reaction to adult life and 
it was noted that the veteran was motivated for treatment and 
that the prognosis was good.  On an October 1984 VA Medical 
Record - Consultation Sheet, an examiner noted that the 
veteran was "[u]nemployed because of [alcohol] and desired 
treatment for [alcohol dependence]."  In October 1984, the 
veteran was also diagnosed with PTSD and with possible PTSD.  
In October-November 1984, the veteran was admitted to a VAMC 
and treated for alcohol dependence, PTSD, and a deviated 
nasal septum.  The principal diagnosis and the diagnosis 
responsible for the major part of the length of stay in the 
hospital, as indicated on the VAMC discharge summary by a 
"P&X" following the diagnosis in accordance with 
instructions on the form, was alcohol dependence.  It was 
noted that the veteran had "recently lost his business, his 
house and his marriage all due to drinking."  It was also 
noted that he complained of nightmares and intrusive thoughts 
concerning Vietnam, sleep disturbance and exaggerated startle 
response.

Also of record in June 1994 was a VAMC discharge summary for 
a period of hospitalization from December 1991 to February 
1992.  The diagnoses were alcohol dependence, chronic, 
continuous; generalized anxiety disorder; and PTSD.  Under 
mental status examination, it was noted on the discharge 
summary that the initial diagnoses were alcohol dependence 
and generalized anxiety disorder and "rule out [PTSD]."  On 
mental status examination, the veteran was cooperative with 
good eye contact.  He was alert and oriented times three; 
affect was appropriate; mood was anxious; judgment was fair.  
There were no audiovisual hallucinations or homicidal or 
suicidal ideation.

During the course of hospitalization, the veteran was seen in 
consultation by the Rehabilitation Psychologist who noted 
that the veteran expressed an interest in training although 
he was not eligible for training through the VA.  Vocational 
testing was conducted and he scored in the normal range of 
ability.  He expressed interest in training as a paralegal or 
other business oriented training.  He was given information 
about training programs in those fields at a community 
college.  The veteran declined job placement assistance, 
stating that he could get his own real estate job.  He was 
seen by the Psychology consultant who noted that he was 
currently acknowledging significant levels of depression and 
anxiety.  He was seen by a "PCT" Team who noted that he 
described a long history of alcohol abuse since the age of 17 
although he claimed "that alcohol had not been a significant 
problem until recently[, t]hat is, he was able to maintain 
gainful employment, social life, etc."  

It was also noted that the veteran was in combat while 
serving in Vietnam and underwent several traumatic 
experiences.  He reported that, upon returning to the United 
States, he was able to adjust to civilian life, and he stated 
that he successfully worked in industrial real estate until 
just recently.  It was also noted in the hospital report, 
"[A]lthough the veteran may suffer from partial [PTSD,] he 
does not appear to be in need of a highly lengthy inpatient 
PTSD program at this time and it was suggested that he have 
outpatient counseling and seek additional counseling at the 
Veteran's Center."  A Global Assessment of Functioning code 
of 60 in the past, presently 50 was assigned.  A 60 
represents moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, and a 50 
represents serious symptoms or serious impairment in social, 
occupational, or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994); see also 
Quick Reference to the Diagnostic Criteria from DSM-III-R, 
22-23 (1987).

In early June 1992, the veteran was hospitalized for four 
days at a VAMC.  The discharge summary is of record and was 
in the record when the RO assigned the initial rating of 50 
percent for service-connected PTSD in June 1994.  The 
diagnoses for this period of hospitalization were ethanol 
dependence, chronic and continuous; rule out PTSD; and rule 
out major depression.  The psychosocial stressor listed on 
Axis IV was ethanol abuse and the GAF code on Axis V was 60 
for moderate symptoms.  It was noted that the reason for the 
admission was alcohol abuse, anxiousness and nervousness.  
The veteran had been treated for alcohol rehabilitation by 
the VA in January 1992 and then stopped medications and had 
depression which led to drinking.  He had recently been 
drinking up to one bottle of vodka and 12 pack of beer a day.  
He had been sober before this for about six months and 
started drinking two weeks before admission.  On mental 
status examination, the veteran was alert and oriented times 
three with good eye contact, appropriately dressed and 
groomed.  Speech was fluent, coherent and goal directed.  
There was no flight of ideas or looseness of associations.  
His mood was sad, affect appropriate.  He denied suicidal or 
homicidal ideation.  He reported decreased sleep, decreased 
appetite, decreased energy, positive crying spells.  He 
denied auditory or visual hallucinations and paranoid 
ideation.  He denied ideas of reference of special powers.  
Cognitive function was grossly intact; insight and judgment 
were fair.  He left the VAMC against medical advice four days 
after admission stating that "he needed to continue his 
work."

In late June 1992, the veteran underwent a VA psychiatric 
examination which also was of record when the RO assigned the 
50 percent rating for service-connected PTSD in June 1994.  
The examiner recorded a detailed account of the veteran's 
medical, military, and life history as provided by the 
veteran.  On mental status examination, the examiner noted 
that the veteran had good eye contact throughout the 
interview but showed obvious evidence of depression.  His 
speech was rational and coherent and normal.  He complained 
of inability to sleep.  He reported decreased libido and an 
inability to get along with people.  He appeared to be his 
stated chronological age but was somewhat careless in 
dressing.  The examiner noted that the veteran was a very 
tense individual with poor impulse control.  The veteran 
reported having "a short fuse" but it was also stated in 
the examination report that "he is controlled quite 
easily."  He had a history of drinking.  His mood was 
anxious.  He was somewhat negativistic with some social 
isolation.  He was living with a girlfriend but had 
considered himself a failure twice in marriage.  He was 
oriented to time, person, and place and associations were 
somewhat low.  His thinking process was somewhat concrete.  
His source of general knowledge appeared to be adequate.  He 
denied auditory, visual, tactile, gustatory hallucinations 
but he did admit to flashbacks off and on more frequently in 
the last three or four years.  The veteran reported that 
these flashbacks had to do "with a man being blown up into 
pieces."  The veteran reported becoming avoidant and 
preferring to live a rather withdrawn and seclusive life with 
decreased interest and feelings of detachment and blunted 
affect.  The examiner noted that he was somewhat 
hypervigilant and had disturbances as manifested by decreased 
sleep.  The veteran reported that he tried to 
"self-medicate" with alcohol.  The examiner noted that 
memory for recent and remote events was intact and 
concentration was poor.  Judgment and insight were fair.  The 
diagnoses were history consistent with PTSD and alcohol 
addiction, chronic and continuous, now in remission.  The 
examiner did not assign a GAF code but under Axis V noted 
that the veteran global functioning was "poor" and that he 
had not been able to hold a job and lived at a friend's house 
and at his family's house on the weekends.

A VAMC discharge summary shows that the veteran was 
hospitalized from September 1992 to January 1993 for PTSD and 
chronic alcohol dependence, in partial remission.  The 
veteran reported that he started drinking due to flashbacks 
from Vietnam.  He reported that he became very depressed and 
to calm himself started drinking again.  He complained of 
insomnia with nightmares from Vietnam.  He stated that he had 
been working with the Army which brought back all the 
memories from Vietnam.  He reported isolating himself with 
more problems at night and stated that he could not sleep at 
all.  He stated that he became very anxious with difficulty 
in concentration.  There was no suicidal or homicidal 
ideation.  The veteran was initially admitted to the Alcohol 
Rehabilitation Unit and then referred to the PTSD Unit.

In February 1993, the RO received a VA Form 10-7978M, Medical 
Record - Discharge Instructions, which was dated January 22, 
1993, the day the veteran was discharged from the VAMC and 
was signed by the same VA doctor who signed the September 
1992-January 1993 discharge summary.  The record shows the 
diagnoses for which the veteran received treatment during the 
hospitalization and instructions for follow-up care.  Another 
form, which is also dated January 22, 1993, is in the claims 
file and appears to be from the Office of Emergency 
Assistance and appears to be relevant to an application for 
Supplemental Security Income from the Social Security 
Administration.  On the form, Tom Mellman, M.D., and a social 
worker, P. Leon, noted the diagnoses of PTSD and depression; 
the veteran's prescribed medication; and that the prognosis 
was "fair".  Items were checked on the form that indicated 
that the veteran would be unable to work for three months for 
reason of a disability that was expected to last for 12 month 
or longer.  It was also noted that the veteran "has been 
hospitalized for 3 months for a psychiatric condition and 
will need some time to cope in the community."

A VAMC discharge summary for the period April to May 1993 is 
also in the claims file and was in the claims file at the 
time that the RO assigned the initial 50 percent rating for 
service-connected PTSD.  The diagnoses are ethanol abuse and 
rule out PTSD.  The psychosocial stressor noted on Axis IV 
was "Socioeconomic" and the Axis V Assessment of Function 
was "Fair".  The veteran provided a history of having been 
depressed since he had lost his job eight months before and 
that things had gotten really bad since his car was 
repossessed three months before.  He denied auditory or 
visual hallucinations.  He reported paranoia and homicidal 
ideation but would not state toward whom the latter feelings 
were directed.  He reported a decrease in libido, decrease in 
appetite, decrease in interest in activities that he used to 
do, feelings of worthlessness and also insomnia.  He stated 
that because of difficulty sleeping he had an increase in 
alcohol use and was drinking constantly and had a black out 
and was brought in.  The examiner noted that the past 
psychiatric history included alcohol abuse and questionable 
PTSD.  The veteran also reported that he had been called 
bipolar and that he had been very high at times.  On mental 
status examination, the veteran was alert and oriented times 
three, well groomed, cooperative, and coherent.  Cognitive 
functions were intact.  He made good eye contact.  There was 
no suicidal ideation but there was homicidal ideation.  The 
veteran reported paranoia.  There were no auditory or visual 
hallucinations.  Mood and affect were congruent.  Speech was 
of normal rate and content.  Judgment and insight were fair.  
The hospital course consisted of detoxification treatment for 
alcohol abuse.  He agreed to take Antabuse but refused 
referral to a comprehensive rehabilitation program.  At the 
time of discharge it was noted that the veteran was not a 
danger to himself or others.

A May to June 1993 VAMC discharge summary shows that the 
veteran was treated for the diagnoses of ethanol abuse and 
major depression.  The veteran reported having flashbacks and 
nightmares and that he was drinking.  He stated that he did 
not have a place to go and did not have a job, and he was 
shaking and suicidal.  He was mixing his drugs with alcohol.  
It was also noted,

The patient is well-known to the 
psychiatric service and has had multiple 
admissions.   Basically, the patient has 
become institutionalized and each time he 
is discharged, he does not bother to find 
a job despite social work placement in 
programs that would help him find a job 
and the patient has no drive to improve 
his socioeconomic conditions.

The examiner noted that past psychiatric history included 
alcohol abuse, depression, and questionable history of PTSD.  
On mental status examination, the veteran was alert and 
oriented to person, place and time, denied suicidal and 
homicidal ideation.  He had shaking in the hands and face.  
Speech was coherent, and there was no auditory or visual 
hallucinations.  The veteran reported flashbacks, decreased 
self-esteem and self-worth.  He had good recent and remote 
memory.  Judgment and insight were fair.  The hospital course 
consisted of detoxification treatment for alcohol abuse.

Another VAMC discharge summary for a twelve-day period of 
hospitalization in April 1994 shows diagnoses at admission 
and discharge of PTSD and alcohol abuse.  It was noted that 
the veteran was admitted with extreme anxiety and that he was 
having problems with impulse control and was afraid of 
harming himself or others.  He also had depressed mood, 
insomnia, and hypervigilance.  His medications were changed 
and he received psychotherapy.  He improved during the course 
of hospitalization and was no longer in acute distress.  He 
felt that he was controlling anger better, and he reported 
feeling less anxious and depressed and that his sleep had 
moderately improved.  He claimed that he really wanted to 
stop drinking and desired outpatient treatment for alcohol 
abuse and eventually for PTSD.

In May 1994, the veteran underwent a VA Mental Disorders 
examination.  The examiner recorded a detailed history of 
psychiatric treatment and military history as provided by the 
veteran.  The examiner noted that he veteran denied auditory 
or visual hallucinations, admitted to referential ideation in 
that "people may look at me and talk about me . . . because 
of the way I look . . . like an easy target and somebody to 
take advantage of.  I stay on guard all the time."  The 
examiner noted that the veteran had frequent suicidal 
ideation but had made no attempts.  The veteran stated that 
he had not drunk alcohol in three months.  He was correctly 
oriented to time, place, and person.  His "productions" 
were adequate, coherent, and relevant.  The examiner 
diagnosed PTSD, chronic, delayed.

Also of record prior to the RO's June 1994 rating decision 
assigning a 50 percent initial rating for service-connected 
PTSD are VA outpatient treatment records dated from 1990 to 
1994.  The reports from 1992 to 1994 show treatment for 
alcohol abuse and symptoms of a general anxiety disorder and 
of PTSD.  

The only item of evidence received after the RO's June 1994 
rating decision which provides information about the 
veteran's condition prior to the rating decision is a 
September 1994 decision of an Administrative Law Judge of SSA 
which found that the veteran had not engaged in a substantial 
gainful activity since January 26, 1993, and that he had been 
under a "disability" as defined in the Social Security Act.  
The decision noted that the veteran was disabled for SSA 
purposes due in part to PTSD.  Specifically, the SSA decision 
noted that medical evidence established that the veteran had 
alcoholism, PTSD, a personality disorder, depression, and 
chronic lumbar strain.  Because alcoholism was determined to 
be a contributing factor material to the determination by SSA 
that the veteran was disabled, he was required by that agency 
to undergo treatment for alcoholism or he would become 
ineligible for certain SSA benefits.

The Board notes that, although the RO assigned the initial 50 
percent rating for service-connected PTSD in June 1994, it 
made the rating effective as of the date that service 
connection for PTSD became effective, i.e., January 22, 1992.  
The Board concludes that this rating was appropriate under 
both the old and new rating criteria as shown by the medical 
reports at this early date.  First, the very early reports, 
that is, from the 1970s and 1980s, show alcoholism, not PTSD, 
as either the only diagnosis or the principal diagnosis and 
as the cause of interference with employment.  For example, 
the VA medical reports from October 1984 showed that the 
veteran was "[u]nemployed because of [alcohol] and desired 
treatment for [alcohol dependence]" and that the principal 
diagnosis at the time was alcohol dependence.

Second, medical evidence more contemporaneous with January 
1992 showed alcohol dependence and a generalized anxiety 
disorder to be the principal diagnoses while doctors were 
less sure that the veteran had PTSD or, if they thought he 
had it, they indicated that it was to a mild or moderate 
degree.  For example, doctors diagnosed it as "rule out 
PTSD" initially upon hospitalization in December 
1991-January 1992 and "partial PTSD" that did not require 
treatment by a "highly lengthy inpatient PTSD program at 
this time."  GAF codes were 60 and 50 for moderate to 
serious symptoms but these codes represented the "global" 
assessment of the veteran's functioning and, as such, 
included the degree of impairment resulting from the 
nonservice-connected alcohol dependence and abuse and anxiety 
disorder.  At this point, the veteran was not seen as 
unemployable, even by virtue of the alcoholism which had 
interfered with employment in the past and was interfering 
with it again, but rather the veteran was interested in 
training, had tested in the normal range of ability, and was 
given advice about training programs.  

Similarly, the brief period of hospitalization in early June 
1992 again showed a diagnosis of "rule out PTSD" and 
reflected that the doctors were primarily concerned with 
treatment of the alcohol abuse which, along with anxiousness 
and nervousness, was the primary reason for the admission.  
The veteran's GAF code was 60 at this time which reflected 
moderate symptoms overall from all disabilities 
service-connected and nonservice-connected.  Moreover, mental 
status examination reflected a degree of impairment 
commensurate with the 50 percent rating and not more nearly 
approximating either the old or new criteria for the 70 
percent rating.  The veteran was alert and oriented times 
three with good eye contact, appropriately dressed and 
groomed.  Speech was fluent, coherent and goal directed.  
There was no flight of ideas or looseness of associations.  
His mood was sad, affect appropriate.  The Board notes that a 
flattened or sad affect is contemplated by the 50 percent 
rating under the new criteria.  He denied suicidal or 
homicidal ideation.  He reported decreased sleep, decreased 
appetite, decreased energy, positive crying spells.  The 
Board notes that depressed mood, anxiety, and chronic sleep 
impairment are contemplated by the 50 percent rating under 
the new criteria.  He denied auditory or visual 
hallucinations and paranoid ideation.  He denied ideas of 
reference of special powers.  Cognitive function was grossly 
intact; insight and judgment were fair.  In addition to not 
meeting the criteria for the 70 percent rating under the new 
criteria, the Board notes that the evidence did not reflect 
that psychoneurotic symptoms from the service-connected PTSD 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  

However, the Board observes that the VA psychiatric 
examination conducted on June 30, 1992, reflected overall 
symptoms of a more severe nature.  It is not clear to what 
degree these symptoms are attributable to the 
service-connected PTSD rather than to the 
nonservice-connected alcohol abuse and examiners differed as 
to this important criterion for rating purposes as reflected 
in medical reports between June 1992 and June 1994.  However, 
the June 30, 1992, examiner noted that the veteran was 
"somewhat careless in dressing" that day, the first remark 
about some neglect of personal hygiene, a criterion for the 
70 percent rating.  Moreover, the examiner noted that, 
although the veteran was living with a girlfriend, he "was 
somewhat negativistic with some social isolation."  It was 
noted that the veteran reported becoming avoidant and 
preferring to live a rather withdrawn and seclusive life with 
decreased interest and feelings of detachment and blunted 
affect.  He was described as "a very tense individual with 
poor impulse control," and the Board notes that impaired 
impulse control (such as unprovoked irritability with periods 
of violence) is another criterion for the 70 percent rating.  
It was also noted that "[h]is thinking process was somewhat 
concrete", although impaired abstract thinking is 
contemplated by the 50 percent rating.  The diagnoses were 
history consistent with PTSD and alcohol addiction, chronic 
and continuous, now in remission.  The veteran's global 
functioning was described as "poor."  The Board notes that 
it is not clear from this one report on this one particular 
day, not viewed in the context of future reports, whether the 
symptoms noted on this examination marked the beginning of a 
more persistently severe impairment resulting from the 
service-connected PTSD, but the Board concludes that the 
reports that follow -- in general, albeit with some 
exceptions -- do so indicate.

In this regard, the Board notes that, the veteran was 
hospitalized from September 1992 to January 1993 for 
treatment of PTSD and chronic alcohol dependence.  He was 
initially treated in the Alcohol Rehabilitation Unit but then 
referred to the PTSD Unit.  A rather unclear form, apparently 
filled out for SSA purposes by a Dr. Mellman, shows that the 
veteran would be unable to work for about three months 
following discharge due to PTSD and depression.  The 
treatment for alcohol dependence that the veteran had just 
undergone was not mentioned on this form, and the doctor did 
not indicate how much the service-connected PTSD contributed 
to this brief period of interference with employment as 
opposed to how much nonservice-connected depression and 
alcohol dependence contributed.

Concerning this, the Board notes that, in April-May 1993, it 
was indicated that the role of PTSD in the veteran's overall 
impairment of functioning was slight, if any, as a VAMC 
discharge summary once again indicates that examiners were 
unsure whether the veteran even had PTSD, diagnosing it as 
"rule out PTSD" and "questionable PTSD".  On mental status 
examination, he was well groomed, cooperative, and coherent 
and cognitive functions were intact.  He had no suicidal 
ideation, although he did report homicidal ideation, the only 
symptom commensurate with a 70 percent degree of disability, 
although it is not clear that this resulted from 
"questionable PTSD" as opposed to alcohol abuse.  By the 
time of discharge, the veteran was not a danger to himself or 
others.  A May-June 1993 VAMC discharge summary again 
reflects the doctors' finding that the veteran may not have 
PTSD as shown by the description of "questionable history of 
PTSD.  Although when the veteran was admitted he was 
"shaking and suicidal," findings on mental status 
examination were consistent with a 50 percent rating, 
including an absence of suicidal or homicidal ideation.

Despite these intervening reports which showed symptoms more 
commensurate with the 50 percent rating and attributed more 
of the symptoms to nonservice-connected disability, the Board 
notes that the April 1994 VAMC discharge summary, like the 
June 30, 1992, VA psychiatric examination report, again shows 
a clear diagnosis of PTSD, as well as alcohol abuse, and 
reflected symptoms of "extreme anxiety" and "problems with 
impulse control" which were commensurate with the 70 percent 
disability criteria.  The veteran's symptoms improved with 
treatment but a month later, on a May 1994 VA Mental 
Disorders examination, it was noted that he had frequent 
suicidal ideation and referential ideation.  The September 
1994 decision of an Administrative Law Judge reflects SSA's 
determination that the veteran was under a disability for 
SSA's purposes from January 26, 1993, due to a combination of 
disabilities including PTSD and several nonservice-connected 
disabilities including alcoholism, a personality disorder, 
depression, and chronic lumbar strain.

The Board concludes, based on the reports beginning with the 
June 30, 1992, VA psychiatric examination and most of those 
thereafter, that the veteran's symptoms more nearly 
approximated the new criteria for the 70 percent rating for a 
mental disorder than the criteria for the 50 percent rating.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).  
Although it is not clear from all the reports dated after 
this examination report that the increased symptoms were the 
result of service-connected PTSD alone -- and some reports 
from this period clearly indicated that the symptoms were not 
the result of PTSD -- the Board will resolve reasonable doubt 
in the veteran's favor in this regard and conclude that the 
symptoms resulting from the service-connected PTSD more 
nearly approximated the degree of impairment contemplated by 
the new criteria for the 70 percent rating.  38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (1999).  
Accordingly, with regard to the issue of an initial 
disability rating higher than 50 percent for 
service-connected PTSD for the period from January 22, 1992, 
to September 26, 1997, the appeal will be granted in part and 
denied in part.  The Board denies an initial rating higher 
than 50 percent from January 22, 1992, to June 29, 1992, but, 
the Board grants a "staged" rating based on facts found in 
accordance with the Court's holding in Fenderson of 70 
percent, but not higher, from June 30, 1992.

In light of this allowance, the Board will now consider 
whether the evidence of record supports a higher "staged" 
rating, i.e., a rating higher than 70 percent for the period 
from June 30, 1992, to April 16, 1999.  In this regard, the 
Board notes that in October 1995, the RO received a 
statement, dated December 19, 1994, from a VA physician, 
Alejandro Urrutia, M.D., Director, Dual Diagnosis Program, 
Mental Hygiene Clinic, in which the doctor asserted that the 
veteran had been his patient since September 1994, that the 
veteran had chronic prostatitis, PTSD, hepatitis, and 
depression, and that the veteran "is unable to work and 
maintain a job due to PTSD."  The Board notes that other, 
more detailed -- and consequently inherently more probative -
- evidence does not readily support Dr. Urrutia's conclusion 
that the veteran was unable to work due solely to 
service-connected PTSD although it does not directly refute 
it either.  Moreover, there are not many detailed reports 
contemporaneous to Dr. Urrutia's December 1994 letter 
although there are Progress Notes, mostly written by a social 
worker in the Dual Diagnosis Program, from this period 
showing that the veteran was receiving treatment for PTSD and 
alcoholism.

The next VAMC discharge summary is dated in March-May 1996, 
more than a year after Dr. Urrutia's letter.  The diagnoses 
were PTSD and alcohol dependence in early remission.  The 
psychosocial stressors on Axis IV were chronic illness, 
unemployment, and isolation.  The GAF code was 55 to 60 
percent for serious to moderate symptoms, a finding roughly 
consistent with a 50 to 70 percent disability rating by VA.  
The findings on mental status examinations were likewise 
consistent with no more than a 70 percent rating for severe 
PTSD symptoms.  The veteran participated in both Alcohol and 
PTSD Rehabilitation Programs during his hospital stay.  A 
mental status examination was conducted in both programs.  In 
the Alcohol Rehabilitation Program, the veteran was noted to 
have slow, retarded movements and tremor of the upper 
extremities.  He was alert and oriented.  His affect was 
blunted and his mood, pessimistic.  He did not show signs of 
distress.  He was appropriately focused and his speech was 
normal in quantity but monotonous and slurred at times.  No 
delusional material was elicited.  He was preoccupied with 
somatic symptoms and feelings of guilt.  At the time of 
admission, he reported auditory hallucinations that were 
Vietnam related in content.  There was no evidence of amnesia 
and no speech impairment.  His general behavior was judged to 
be demanding and manipulative and information he provided was 
questionably reliable.  He was judged to have fair insight 
and not to be highly motivated for treatment.

To the contrary, on the mental status examination for the 
PTSD Rehabilitation Program, the veteran was noted to be 
casually dressed, cooperative, and a good historian.  His 
affect was stable and restricted but neutral.  He was 
somewhat restless.  Similar to the mental status examination 
for the Alcohol Rehabilitation Program, on the mental status 
examination for the PTSD Rehabilitation Program, the veteran 
reported auditory and visual hallucinations at night that 
were Vietnam related and had been better since he had been 
started on a particular medication.  He denied suicidal or 
homicidal ideation or plan.  No delusions were elicited.  He 
had some insight into his problems but tended to minimize his 
alcohol related problems.  Contrary to the finding of lack of 
motivation for alcohol abuse treatment, it was noted that the 
veteran appeared motivated for PTSD treatment.

A March-June 1997 VAMC discharge summary shows that the 
veteran was treated for PTSD, bipolar disorder depression; 
and alcohol dependence chronic.  The psychosocial stressors 
precipitating this period of hospitalization noted on Axis IV 
were "jobless," "divorced", and "alcohol".  The present 
GAF code was 45, between "[s]ome impairment in reality 
testing or communication" and "[s]erious symptoms".  The 
highest GAF code for the past year was 50 for serious 
symptoms.  It was noted that, after one year of sobriety, the 
veteran developed a recurrence of depression and had thought 
of suicide.  He started drinking heavily again in an attempt 
to kill himself.  He lived alone and reported having 
nightmares and dreams about his experiences in Vietnam.  He 
had chills, sweats, and fear that someone would attack him.  
In the last month before admission, he had fear of darkness, 
visual and auditory hallucinations, such as spiders on the 
walls, bugs on the table, and voices that talked to him and 
screamed.  His mind jumped from one thing to another.  He had 
been brought to the inpatient psychiatric clinic at the VA 
hospital by a friend.

On mental status examination, it was noted that the veteran 
appeared without shoes.  Eye contact was good and the veteran 
was cooperative.  He presented with hand and tongue tremors.  
His mood was depressed and anxious.  He cried during the 
interview.  Speech was concrete.  He had thoughts of 
uselessness and hopelessness but no suicidal or homicidal 
ideas at present.  He reported panic attacks at night.  The 
veteran was oriented to time, space, and person.  His memory 
was impaired.  Capacity for judgment and insight was 
decreased.  He had sleep disturbances.  The veteran was 
diagnosed with PTSD; bipolar disorder and depression; and 
alcohol dependence chronic.  It was noted that the PTSD 
caused "clinical[ly] significant distress" and that the 
chronic alcohol dependence caused social and occupational 
activities to be given up or reduced.  

In September 1997, the veteran underwent a VA PTSD 
examination.  On mental status examination, the examiner 
noted that the veteran was casually dressed with a slightly 
disheveled appearance.  He made fair eye contact, was 
cooperative, and appeared to be in no apparent distress.  His 
affect was blunted.  His mood was anxious and depressed.  
Speech was clear, coherent, goal directed, unpressured, with 
no flights of ideas or looseness of association.  The veteran 
reported seeing things that are hallucinations.  He expressed 
suicidal thoughts with no intent to act.  Proverb 
interpretations were abstract.  Insight and judgment were 
poor.  The examiner diagnosed PTSD of severe intensity.  
Current psychosocial stressors were traumatic memories, 
social isolation, and unemployment.  The GAF code was 40 for 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.

Prior to this examination, the Board had remanded the case 
and requested that the examiner note that a major difficulty 
in this case was distinguishing between symptoms resulting 
from nonservice-connected disorders, particularly chronic 
alcohol abuse and dependence, and the symptoms resulting from 
service-connected PTSD.  The Board specified that the 
examiner should distinguish such symptoms where possible and 
that the examination report should primarily concern current 
findings regarding the degree of disability resulting from 
service-connected PTSD.  In this regard, the September 1997 
examiner noted that the PTSD symptoms were severe and that 
his overall GAF based just on PTSD was around 50 or for 
serious symptoms.  In addition, the examiner noted that the 
veteran presented with depression, suicidal thoughts, and 
anhedonia of longstanding duration that warranted a further 
diagnosis of dysthymia.  Moreover, it was noted that the 
veteran drank the equivalent of a six-pack of beer a day that 
warranted a further diagnosis of alcohol abuse.  The examiner 
stated that the disruption to his well-being from the alcohol 
and his depressive symptoms reduced his GAF from 50 to 40.

The Board notes, based on the detailed medical reports, i.e., 
the March-May 1996 VAMC discharge summary; the March-June 
1997 VAMC discharge summary; and the September 1997 VA PTSD 
examination report, that the appropriate schedular rating 
during this period continued to be 70 percent under the new 
rating criteria for the severe symptoms resulting from 
service-connected PTSD.  In this regard, the Board notes that 
-- contrary to Dr. Urrutia's December 1994 letter -- the 
medical reports do not show total occupational and social 
impairment due to symptoms resulting from the 
service-connected PTSD alone such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, as is required for the 100 percent schedular rating 
under the new criteria.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  Moreover, under the old criteria, the 
service-connected PTSD was not shown by the medical reports 
to be manifested by symptoms wherein the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or where 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996). 

However, with regard to the third of the three independent 
bases for granting a 100 percent rating under the old 
criteria, i.e., where the veteran was "demonstrably unable 
to obtain or retain employment" as a result of the 
service-connected condition, the Board notes that Dr. 
Urrutia's statement is evidence in favor of an allowance of 
the 100 percent rating under the old criteria on this basis.  
See Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that 
the criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).  Moreover, the subsequent reports, 
while depicting a disability picture more in line with a 70 
percent rating under the new criteria, do not directly 
address and refute Dr. Urrutia's opinion.  Accordingly, the 
Board concludes that in this case another "staged" rating, 
namely, a 100 percent schedular rating, may be granted under 
the old criteria for rating mental disorders based facts 
found, namely, on the facts as shown by Dr. Urrutia's opinion 
expressed in the December 1994 letter.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Thus, with regard to the issue 
of entitlement to a rating higher than 70 percent from June 
30, 1992, to April 15, 1999, the appeal is denied in part and 
granted in part and a 100 percent schedular rating may be 
assigned from December 19, 1994, the date of Dr. Urrutia's 
letter stating that the veteran was unable to work and 
maintain a job due to service-connected PTSD.

Total Rating Based On Individual Unemployability
For The Period From July 8, 1996, To April 15, 1999.

A total rating based on individual unemployability for 
compensation purposes may only be granted "where the 
schedular rating is less than total . . . ."  Because the 
Board has granted a total schedular rating for 
service-connected PTSD from December 19, 1994, the issue of a 
total rating based on individual unemployability for the 
period from July 8, 1996, to April 15, 1999, is dismissed as 
moot.  See 38 C.F.R. § 4.16(a) (1999) (noting that a total 
rating based on individual unemployability may be assigned 
"where the schedular rating is less than total"); see also 
Colayong v West, No. 97-1178, slip op. at 40 (U.S. Vet. App. 
Aug. 17, 1999) (noting that where a total rating based on 
individual unemployability is granted, a claim for a 
schedular rating remains "viable" but indicating that where 
a total schedular rating is granted, the reverse is not true 
and the claim for a total rating based on individual 
unemployability is moot) and VAOPGCPREC 6-99, 54 Fed. Reg. 
52375 (1999).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic prostatitis (claimed as 
prostate condition) and peripheral neuropathy secondary to 
exposure to herbicides including Agent Orange is denied.

An initial rating for service-connected PTSD higher than 50 
percent from January 22, 1992, to June 29, 1992, is denied.

A disability rating of 70 percent, but not higher, for 
service-connected PTSD from June 30, 1992, to December 18, 
1994, is granted, subject to the laws and regulations 
governing the payment of monetary awards.

A disability rating of 100 percent for service-connected PTSD 
from December 19, 1994, is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Because a total schedular rating has been granted for 
service-connected PTSD from December 19, 1994, the issue of a 
total rating based on individual unemployability for the 
period from July 8, 1996, to April 15, 1999, is dismissed as 
moot.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

